EXHIBIT 10.1

April 17, 2009

Ms. Karen Wilson

Dear Karen:

On behalf of PDL BioPharma, Inc. (‘PDL’ or ‘we’), I am pleased to extend to you
an employment offer for the position of Vice President of Finance and Principal
Accounting Officer reporting to PDL’s Chief Financial Officer (the ‘CFO’). Your
employment with PDL will begin on April 22, 2009 (the ‘Employment Date’).

You agree that you will devote your full business time and efforts to PDL. You
agree that you will not engage in any other business or serve in any position
with or as a consultant or adviser to any other corporation or entity (including
as a member of such corporation’s or entity’s board of directors or other
governing or advising body), without the prior written consent of the Board.
Notwithstanding the foregoing, but only for so long as such activities in the
aggregate do not materially interfere with your duties hereunder or create a
business or fiduciary conflict, you will not be prohibited from
(i) participating in charitable, civic, educational, professional, community or
industry affairs (including membership on boards of directors), (ii) managing
your passive personal investments, and (iii) continuing your service in the
positions that you held as of the date of this Offer Letter, which positions you
have disclosed to the Board, provided that any such service obligation is not
materially increased beyond what you have disclosed to us.

Your base salary (as in effect from time to time, ‘Base Salary’) will be
$250,000 annually, less applicable taxes and withholdings, and will be payable
in accordance PDL’s payroll procedures. Your annual target bonus will be set at
thirty-five percent (35%) of your annual Base Salary. Your bonus will be based
on your contribution to PDL’s achievement of its goals and objectives and your
individual performance during this period as determined by the CFO and the
Compensation Committee of the Board.

Effective fifteen (15) days following the Employment Date, PDL will grant you a
special retention incentive award (the ‘Special Retention Incentive’) comprising
two components: (i) the right to receive $175,000 in cash; and (ii) a number of
unvested restricted shares of PDL common stock with a Grant Value equal to
$75,000. For this purpose, ‘Grant Value’ means the average of the closing prices
of PDL’s common stock for the first ten (10) trading days following the
Employment Date. Subject to your continued employment, the Special Retention
Incentive will vest and become payable upon the earlier to occur of
(i) December 19, 2010, or (ii) a Monetization Event. For purposes of this Offer
Letter, ‘Monetization Event’ means (i) a merger or sale of PDL or a sale of all
or substantially all of PDL’s assets, or (ii) any securitization or other
monetization of all or substantially all of PDL’s assets. In the event any
dividends or other distributions are paid on PDL’s common stock following the
grant of the Special Retention Incentive but prior to the vesting and payment
thereof, the amount of the dividends or other distributions payable on the
restricted stock component of the Special Retention Incentive shall be withheld,
credited to an account in your name, and shall vest and become payable if and
when the Special Retention Incentive vests and becomes payable.



--------------------------------------------------------------------------------

If you are terminated without Cause or resign for Good Reason, but prior to your
entitlement to the Special Retention Incentive, you will receive, a lump sum
cash payment equal to twenty-five percent (25%) of the sum of your annual base
salary and target bonus provided that such payment shall be contingent upon your
signing a release of all claims against PDL.

For purposes of this Offer Letter, ‘Cause’ means the occurrence of any of the
following: (i) your intentional theft, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, or falsification of any PDL documents or
records; (ii) your material failure to abide by the PDL’s code of conduct or
other written policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) your material and
intentional unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of PDL (including, without
limitation, your improper use or disclosure of PDL confidential or proprietary
information); (iv) any willful act by you that has a material detrimental effect
on PDL’s reputation or business; (v) your repeated failure or inability to
perform any reasonable assigned duties after written notice from the CFO of, and
a reasonable opportunity to cure, such failure or inability; (vi) any material
breach by you of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between you and PDL, which breach is
not cured pursuant to the terms of such agreement or within twenty (20) days of
receiving written notice of such breach; (vii) your conviction (including any
plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation or moral turpitude, or which impairs your ability
to perform your duties with PDL. For purposes of the foregoing, no act or
omission will be deemed ‘willful’ unless done, or omitted to be done, by you
without a reasonable good faith belief that you were acting in the best interest
of PDL.

For purposes of this Offer Letter, ‘Good Reason’ means the occurrence of any of
the following conditions without your informed written consent: (i) a material
diminution in your authority, duties or responsibilities, causing your position
to be of materially lesser rank or responsibility within PDL; (ii) a requirement
that you report to a corporate officer or other employee rather than directly to
the CFO; (iii) a material reduction in your Base Salary or bonus, unless
reductions comparable in amount and duration are concurrently made for all other
PDL officers; or (iv) any action or inaction by a PDL that constitutes, with
respect to the you, a material breach of this Offer Letter.

PDL has a welfare benefits package, including a comprehensive medical policy and
dental plan, as well as life insurance coverage, in which you will be eligible
to participate in accordance with PDL guidelines.

Because PDL is re-domiciling PDL in Nevada and because of the difficulties in
selling a home in the Bay Area at an acceptable price, PDL will provide
assistance to you to rent housing in Nevada proximate to PDL’s offices. PDL will
pay you a housing allowance of $3,500 per month for one year from the Employment
Date and PDL agrees to consider extending such assistance prior to the first
anniversary date of the Employment Date. In addition, to defray your moving
expenses, PDL will reimburse you for such expenses up to $5,000.



--------------------------------------------------------------------------------

Your employment with PDL will not be for a set term, and you will be an at-will
employee. As a PDL employee, you will be free to resign at any time, just as we
will be free to terminate your employment at any time, with or without Cause.
There will be no express or implied agreements to the contrary. By signing this
Offer Letter, you agree to waive any right to participate in the PDL Executive
Retention and Severance Plan or any other severance plan maintained by PDL from
time to time.

PDL intends that payments and benefits provided to you pursuant to this Offer
Letter be exempt from or comply with all applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended. Any ambiguities in this Offer
Letter shall be construed in a manner consistent with such intent.

For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States.

To indicate your acceptance of our offer, please sign and date this Offer Letter
in the space provided below and return it, along with a signed copy of the
enclosed Proprietary Information and Invention Assignment Agreement, to
Christine Larson. By executing this Offer Letter, you hereby represent that your
execution hereof and performance of your obligations hereunder do not and will
not contravene or otherwise conflict with any other agreement to which you are a
party or any other legal obligation applicable to you. This Offer Letter, along
with the Proprietary Information and Invention Assignment Agreement, supersedes
any prior representations or agreements, whether written or oral, with respect
to our offer of employment to you. This Offer Letter may not be modified or
amended except by a written agreement, signed by PDL and you.

We are very excited at the prospect of your joining PDL.

 

Sincerely,     PDL BioPharma, Inc.     Accepted by: /s/ Christine Larson     /s/
Karen Wilson Christine Larson     Karen Wilson Vice President & CFO     Date:
April 22, 2009 PDL BioPharma, Inc.    